No

Oo C6 ST DH WA HB WwW

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

Case 4:20-cv-00608 Document 2 Filed 01/27/20 Page 1of1

D. Victoria Baranetsky SBN #311892

THE CENTER FOR INVESTIGATIVE REPORTING
1400 65th St., Suite 200

Emeryville, CA 94608

Telephone: (510) 809-3160

Fax: (510) 849-6141

vbaranetsky @revealnews.org

Attorney for Plaintiffs

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

THE CENTER FOR INVESTIGATIVE
REPORTING and AURA BOGADO,

CASE NO.
Plaintiffs,

CERTIFICATION OF INTERESTED
ENTITIES OR PERSONS BY THE
CENTER FOR INVESTIGATIVE
REPORTING

Vv.

UNITED STATES DEPARTMENT OF
TREASURY,

Defendant.

ee ae a

 

 

Pursuant to Civil Local Rule 3-16, the undersigned certifies that since the date of the

filed complaint, other than the named parties, there is no such interest to report.

 

DATED: January 27, 2020 - € J _ >»

D. Victoria phranetsky SBN #311892

THE CENTER FOR INVESTIGATIVE REPORTING
1400 65th St., Suite 200

Emeryville, CA 94608

Telephone: (510) 809-3160

Fax: (510) 849-6141

vbaranetsky@revealnews.org

Attorney for Plaintiffs

-|-

 

CERTIFICATION OF INTERESTED ENTITIES

 

 
